Certiorari proceeding sustained, determination annulled, and matter remitted to the board of supervisors with directions that they audit the relator’s account pursuant to law. The account approved by the district attorney seems reasonable in the circumstances, and the action of the board in reducing the items was arbitrary and not justified by the evidence. The relator is entitled to reasonable compensation for its services and disbursements. (People ex rel. Watts v. Board of Supervisors, 170 App. Div. 334.) Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.